ORDER
PER CURIAM.
On consideration of the petition of the Board on Professional Responsibility pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent indefinitely based on disability and respondent having interposed no objection thereto, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective im*887mediately, and that any pending matters be held in abeyance until further order of the Court pursuant to D.C. Bar R. XI, § 18(e). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance 'with the provisions of D.C. Bar R. XI, § 13(g). It is
FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar R. XI, § 14(g) with the Court and the Board and shall serve a copy of the affidavit on Bar Counsel.